[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 07-15754                   November 5, 2008
                        Non-Argument Calendar            THOMAS K. KAHN
                      ________________________                 CLERK

                D. C. Docket No. 07-00118-CR-T-24-MSS

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

WILLIAMSON DIMANCHE,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                          (November 5, 2008)

Before TJOFLAT, ANDERSON and MARCUS, Circuit Judges.

PER CURIAM:
      Ray Lopez, counsel for Williamson Dimanche, has filed a motion to

withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Dimanche has

filed a document that we have construed as a motion for an extension of time to

file a supplemental reply to the Anders motion. Our independent review of the

entire record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Dimanche was able to file a response to counsel’s brief raising several

issues of alleged arguable merit. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Dimanche’s conviction and sentence are AFFIRMED. Because

Dimanche had opportunity to file an extensive response to counsel’s motion, his

motion for an extension of time to file a supplemental reply is DENIED.




                                          2